Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claims 12 – 14 recite the limitation “…the transistor.”. However, it is unclear which transistor is being referred to. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 8 – 14 and 20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being  anticipated by Koga et al. (US Pub. No. 2006/0145960 A1).
As to claim 8, Koga shows an electro-optical device (i.e. pixel, Fig. 1 and para. 47) comprising: a data line DL supplied with a data signal (Figs. 1 and 7 and para. 51); a capacitor 28 that holds a potential corresponding to the data signal (abstract); a transistor 24 whose gate is electrically connected to the capacitor (Figs. 1 and 7 and para. 48); a light-emitting element 26 that is electrically connected to one of a source of the transistor or a drain of the transistor and that emits light according to the potential held in the capacitor (Fig. 1 and para. 54); and a wire 22g  supplied with a constant potential (Figs. 1, 6 and 7 and paras. 51 and 122), wherein the wire is disposed in a first layer 106 between a second layer 104 where the transistor is provided and a third layer 108 where the data line is provided (Figs. 6A and 6B), and overlaps with at least part of the data line and at least part of the transistor in plan view (Fig. 8).
As to claim 9, Koga shows that the wire is electrically connected to the other of the source of the transistor or the drain of the transistor (Fig. 7).
As to claims 10 and 11, Koga shows that the wire overlaps with at least part of the capacitor in plan view (Fig. 8).
As to claims 12 – 14, Koga shows a switching transistor 20 in which one of a source of the switching transistor or a drain of the switching transistor is electrically connected to the data line (Fig. 7) and the other of the source of the switching transistor or the drain of the switching transistor is electrically connected to the transistor (Fig. 7).
As to claim 20, Koga shows an electronic apparatus comprising an electro-optical device according to claim 8 (i.e. pixel, Figs. 1, 7 and 8 and para. 47). 
Allowable Subject Matter
Claims 15 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 21 are allowed.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627